DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of non-prostaglandin analog antiglaucoma agents as the species genera for the additional active with the election of beta blocker as the specific species with the further election of timolol as the specific active in the reply filed on 10/05/2022 is acknowledged.

Status of Application
Applicant has elected non-prostaglandin analog antiglaucoma agents as the additional active with the election of beta blocker as the specific species and timolol as the specific beta blocker for the examination.
Claims 15-16 are withdrawn from further consideration being drawn to a nonelected species.
Claims 1-22 are pending.
Claims 1-14, 17-22 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim contains a double hyphen.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “any polyacrylic acid polymer polyvinyl alcohol,” which is confusing as it is unclear what is polyacrylic acid polymer polyvinyl alcohol.  It does not allow one to ascertain the metes and bounds of the claims.  For purposes of examination it is treated as: any polyacrylic acid polymer, polyvinyl alcohol, .
The claim recites “hydroxypropyl methylcellulose polyvinylpyrrolidone,” which is confusing as it is unclear what is hydroxypropyl methylcellulose polyvinylpyrrolidone. It does not allow one to ascertain the metes and bounds of the claims. 
For purposes of examination it is treated as: hydroxypropyl methylcellulose, polyvinylpyrrolidone, . 
The claim recites “polyethylene glycol sorbitol,” which is confusing as it is unclear what is polyethylene glycol sorbitol. It does not allow one to ascertain the metes and bounds of the claims. For purposes of examination it is treated as: polyethylene glycol, sorbitol, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karavas et al. (WO 2017/182138).
Claim 19 is set forth in the form of a product by process which is considered a product by the Office (a container that is sterile storing the claimed composition).
Rejection:
Karavas et al. teaches a preservative-free ophthalmic eye drop comprising latanoprost and a solubilizing agents including Cremophor RH-40 (polyoxyl 40 hydrogenated castor oil) and Cremophor EL (polyoxyl 35 castor oil, abstract, Claim 1-10, Page 1 line 5-10, Page 1 line 19-Page 2 line 2, Page 3 line 10-15 and 20-27, Page 7 line 19-30). The amount of The Cremophor RH-40 or Cremophor EL is from 1.5-5% (Claim 3, Page 8 line 1-3). The pH of 5.8-6.2 is optimum (Page 7 line 1-7).
The eyedrop composition can be in a multi-dose container that maintains sterility (claim 12, Page 3 line 4-8, Page 3 line 29-Page 4 line 2). The solutions must be sterile (Page 8 line 5), with aseptic filling of vials (Page 9 line 22), and the multidose container is pre-sterilized (Page 18 line 16-21).
Ocular preparations are packaged for instillation into the eye and the formulation has increased shelf life (shelf life is known to be room temperature, Page 5 line 4-9, Page 23 line 1-5). The composition can be with a combination of actives including timolol (claim 1) and Karavas et al. teaches that latanoprost and timolol can be in fixed dose combination in a single dosage form (claim 12, Page 2 line 28-33). 

Karavas et al. teaches latanoprost composition examples in Table 1:
latanoprost at 		0.005%	and	0.005% 	(formulation 2 & 3)
Cremophor RH-40 at 	0.5% 		and 	1.5%		(formulation 2 & 3)
with excipients and water with a pH of 6 (sodium chloride, phosphate buffers, pH adjusters, water (greater than 75% composition); Page 10, no preservatives like benzalkonium chloride).

Karavas et al. teaches latanoprost and timolol composition examples in Table 2:
latanoprost at 		0.005%	and	0.005% 	(formulation 2 & 3)
Cremophor RH-40 at 	0.5% 		and 	1.5%		(formulation 2 & 3)
with timolol and excipients and water with a pH of 6 (sodium chloride, phosphate buffers, pH adjusters, water (greater than 75% composition); Page 10).

Table 5 has an ophthalmic composition with latanoprost at 0.005% and Cremophor EL at 0.5% and water (composition 6). Table 6 has ophthalmic composition of latanoprost at 0.005%, timolol, Cremophor EL at 0.5%, water (composition 6).

Table 26 has preferred latanoprost eye drops

    PNG
    media_image1.png
    471
    1109
    media_image1.png
    Greyscale

Table 21 shows that the composition is stable at 25oC at 60% relative humidity and retains at least about 98% latanoprost (has less than 2% impurity, optimized formulations i.e. formulation 3).

    PNG
    media_image2.png
    516
    1254
    media_image2.png
    Greyscale

It was also sterile at storage at 40oC for 6 months (Page 23 line 6-15, the container is sterile as the formulation is be sterile and Karavas addresses the multidose containers are pre-sterilized).

Table 22 latanoprost-timolol composition is stable at 25oC at 60% relative humidity and retains at least about 98% latanoprost (has less than 2% impurity, optimized formulations i.e. formulation 3).

    PNG
    media_image3.png
    598
    1226
    media_image3.png
    Greyscale

The sterility of the optimized formulations were check upon storage (Table 25 Page 23 line 5- Page 24 line 2, the container is sterile as the formulation is sterile and Karavas addresses the multidose containers are pre-sterilized). Instant claim 19 for gamma radiation is set forth in the form of product-by-process claims, which are considered product claims by the Office (a container that is sterile storing the claimed composition). Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981. The instant specification addresses that the claimed composition maintains the same pH when stored at about 22oC-about 25oC and about 60% RH for at least 3 months, wherein the same pH stability is expected as the prior art teaches a composition with the same structural components claimed. Any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope. The recitation for superior reduction of intraocular pressure compared to NDA composition number 020597 is to future intended use of the composition and as the structural components of the composition are met by the prior art, its properties and capacity for use is expected to be met as the instant specification addresses that the claimed composition would perform in this manner.

Conclusion
Claims 1-14, 17-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIGI G HUANG/Primary Examiner, Art Unit 1613